Cardona, EJ.
Appeal from an order of the Court of Claims (Sise, J.), entered March 14, 2003, which denied claimant’s motion for summary judgment.
Claimant, an inmate, filed this claim seeking damages for the alleged loss of materials that he ordered from an art supply company while incarcerated at Eastern Correctional Facility in Ulster County. The Court of Claims denied claimant’s motion for summary judgment and claimant now appeals.
For claimant to prevail on his motion, he was required to establish his entitlement to judgment as a matter of law by “tendering sufficient evidence to demonstrate the absence of any material issues of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; see JMD Holding Corp. v Congress Fin. Corp., 4 NY3d 373, 384 [2005]). In support of his motion, claimant submitted no evidence beyond his own unsubstantiated allegations to establish that the supplies he ordered were actually delivered into the possession of the facility, which is an essential element of his claim (see People v Wilson, 93 NY2d 222, 227-228 [1999]; Osborn v Cline, 263 NY 434, 437 [1934]; see also 7 NYCRR 1700.7). As claimant’s proof was insufficient to satisfy his initial burden (see CPLR 3212 [b]), his motion for summary judgment was properly denied (see Cuevas v Quandt’s Foodservice Distribs., 6 AD3d 973, 974-975 [2004]).
Mercure, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.